Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/331,527 filed on 05/26/2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by U.S. Pub # 2020/0111413 to Park et al. (Park).
Regarding independent claim 1, Park discloses a display device (Fig. 8) comprising:
a substrate (Fig. 7: 50);
a data line (VSL2 and ¶0081) on the substrate (50);
a first insulating layer (51) on the data line (VSL2);
a first transistor (M1) on the first insulating layer (51);
a second insulating layer (52) on the first transistor (M1);
a pixel electrode (702, see Examiner’s Mark-up below) on the second insulating layer (52), the pixel electrode (702) being electrically connected to the first transistor (M1); and
an auxiliary data pattern (another 702, see Examiner’s Mark-up below) on the second insulating layer (52) as a same layer as the pixel electrode, the auxiliary data pattern (another 702) being electrically connected to the data line (60).

    PNG
    media_image1.png
    594
    799
    media_image1.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2016/0223874 to Son et al. (Son).
Regarding independent claim 1, Son discloses a display device (Fig. 3) comprising:
a substrate (Fig. 3: 110);
a data line (127and ¶0090) on the substrate (110);
a first insulating layer (140) on the data line (127);
a first transistor (combinations of 124a, 173a, 175a & ¶0084) on the first insulating layer (140);
a second insulating layer (180q) on the first transistor (124a, 173a, 175a & ¶0084);
a pixel electrode (Fig. 4: 191b & ¶0147) on the second insulating layer (180q), the pixel electrode (191b) being electrically connected (via 154a, 175) to the first transistor (124a, 173a, 175a); and
an auxiliary data pattern (see Fig. 3 in view of Fig. 4: 191a) on the second insulating layer (180q) as a same layer as the pixel electrode (191b), the auxiliary data pattern (191a) being electrically connected to the data line (127).
Regarding claim 2, Son discloses a first connecting member (Fig. 3: 154b) on the first insulating layer (140), the first connecting member (154b) being connected to an electrode (175b) of the first transistor (combinations of 124a, 173a, 175b); and
a third insulating layer (180p) between the first connecting member (154b) and the second insulating layer (180q),
wherein the pixel electrode (191b) is connected to the first transistor (combinations of 124a, 173a, 175b) through the first connecting member (154b).
Regarding claim 3, Son discloses a light blocking layer (124a) between the substrate (110) and the first insulating layer (140), the light blocking layer (124a) overlapping a channel region (middle portion of semiconductor layer 154a considered to be the channel region) of the first transistor (combinations of 124a, 173a, 175a), wherein the first connecting member (154a) is connected to the light blocking layer (124a; via 140).
Regarding claim 4, Son discloses a second transistor (¶0084) on the first insulating layer (140); and a second connecting member (154a) between the first insulating layer (140) and the third insulating layer (180p), the second connecting member (154a) being connected to an electrode (175a) of the second transistor and the data line (127), wherein the auxiliary data pattern (see Fig. 3 in view of Fig. 4: 191a) is connected to the data line (127) through the second connecting member (154a).
Regarding claim 5, Son discloses wherein the auxiliary data pattern (191a) is connected to the second connecting member (154a) through a contact hole (contact hole is where 197 is formed within it) formed in the third insulating layer (180q).
Regarding claim 6, Son discloses a light blocking layer (Fig. 3: 124b) between the substrate (110) and the first insulating layer (140), the light blocking layer (124b) overlapping a channel region (middle portion of semiconductor layer 154b considered to be the channel region) of the first transistor (combinations of 124a, 173a, 175a); and
a first bridge (Fig. 3: 197) on the second insulating layer (180q) as a same layer as the pixel electrode (191b), the first bridge (197) being connected to the pixel electrode (191b), an electrode (175b) of the first transistor (combinations of 124a, 173a, 175a), and the light blocking layer (124b).
Regarding claim 7, Son discloses a second transistor (¶0084) on the first insulating layer (140); and a second bridge (portion of 191b is presently considered to be a second bridge) on the same layer as the pixel electrode (191b) on the second insulating layer (180p), the second bridge being connected to an electrode (175a) of the second transistor and the data line (127). It is noted that no electrical connection being claimed.
Claims 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2019/0051854 to Yasukawa.
Regarding independent claim 12, Yasukawa discloses a display device (Fig. 5) comprising:
a substrate (102);
a first conductor (142 and 152) on the substrate (102), the first conductor (142) comprising a light blocking layer (it is noted that first capacitor element 152 includes a bottom electrode which is currently considered to be a light blocking layer which is as a same layer as the 146; see examiner’s mark-up below) and a data line (it is noted that capacitor electrode 142 also includes a bottom electrode which is currently considered to be a data line which is as a same layer as the 146; see examiner’s mark-up below);
a first insulating layer (148) on the first conductor (142 and 152);
a semiconductor layer (146) on the first insulating layer (148; it is noted that the semiconductor layer does not need to be directly on top of the first insulating layer);
a second insulating layer (154) on the semiconductor layer (146);
a second conductor (150) on the second insulating layer (154), the second conductor (150) comprising a first gate electrode (150, for first transistor) and a second gate electrode (150, for the second transistor; see examiner’s mark-below);
a third insulating layer (158) on the second conductor (150);
a fourth insulating layer (162) on the third insulating layer (158); and
a third conductor (164) on the fourth insulating layer (158), the third conductor (164) comprising a pixel electrode (164; see examiner’s mark-up) and an auxiliary data pattern (164, see examiner’s mark-up),
wherein:
the pixel electrode (164) is electrically connected to the light blocking layer (electrically connected via 156; see examiner’s mark-up below), and
the auxiliary data pattern (164) is electrically connected to the data line (electrically connected via 156; see examiner’s mark-up below).


    PNG
    media_image2.png
    493
    824
    media_image2.png
    Greyscale

Regarding claim 13, Yasukawa discloses a first transistor (see examiner’s mark up above) between the first insulating layer (148) and the third insulating layer (158), the first transistor comprising a part of the semiconductor layer (146) and the first gate electrode (150);
a second transistor (see examiner’s mark up above) between the first insulating layer (148) and the third insulating layer (158), the second transistor comprising a part of the semiconductor layer (146) and the second gate electrode (150); and
a first connecting member (156; see examiner’s mark up above) between the first insulating layer (148) and the third insulating layer (158), the first connecting member being connected to an electrode (¶0029 discloses that the semiconductor layer 146 formed from a conductive layer which presently interpreted that the semiconductor layer 146 includes an electrode) of the first transistor,
wherein the pixel electrode (146) is connected to the electrode (the semiconductor layer 146 includes an electrode) of the first transistor through the first connecting member (156).
Regarding claim 14, Yasukawa discloses wherein: the first connecting member (156; see examiner’s mark up above) is connected to the light blocking layer (see examiner’s mark up above) through a contact hole (see examiner’s mark- up above) formed in the first insulating layer (148), and the pixel electrode (146) is connected to the first connecting member (see examiner’s mark- up above) through a contact hole (see examiner’s mark- up above) formed in the third insulating layer (158) and the fourth insulating layer (164).
Regarding claim 15, Yasukawa discloses a second connecting member (see examiner’s mark- up above) between the first insulating layer (148) and the third insulating layer (158) and connected to an electrode (¶0029 discloses that the semiconductor layer 146 formed from a conductive layer which presently interpreted that the semiconductor layer 146 includes an electrode) of the second transistor (see examiner’s mark-up), wherein the auxiliary data pattern (see examiner’s mark-up) is connected to the data line (see examiner’s mark-up) through the second connecting member (see examiner’s mark-up).
Regarding claim 16, Yasukawa discloses wherein: the second connecting member (156; see examiner’s mark up above) is connected to the data line (see examiner’s mark up above) through a contact hole (see examiner’s mark up above) formed in the first insulating layer (148), and the auxiliary data pattern (see examiner’s mark up above) is connected to the second connecting member (see examiner’s mark up above) through a contact hole (see examiner’s mark up above) formed in the third insulating layer (158) and the fourth insulating layer (164).
Regarding claim 17, Yasukawa discloses wherein the third conductor (164; see examiner’s mark-up) further comprises: a first bridge (portion of pixel electrode 164 that is in the contact hole presently considered as a first bridge) connected to the electrode of the first transistor (see examiner’s mark-up) and the light blocking layer (examiner’s mark-up); and a second bridge (portion of auxiliary data pattern 164 that is in the contact hole presently considered as a second bridge) connected to an electrode of the second transistor and the data line (see examiner’s mark-up). It is noted that the first and second bridge have been interpreted under broadest reasonable interpolation of connecting one area to another area).
Regarding claim 20, Yasukawa discloses a fifth insulating layer (172 and ¶0037) on the third conductor (164), the fifth insulating layer (172) having an opening (see examiner’s mark-up above) overlapping the pixel electrode (164); an emission layer (166) on the pixel electrode (164); and a common electrode (168) on the emission layer (166).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of U.S. Pub # 2017/0338438 to Kwon et al. (Kwon).
Regarding claim 9, Sun discloses all of the limitations of claim 1 from which this claim depends.
Sun fails to explicitly disclose wherein: the pixel electrode and the auxiliary data pattern comprise a plurality of layers, and at least one layer from among the plurality of layers comprises copper. 
Sun is silent as to the metal selected to act as the pixel electrode 191b and the auxiliary data pattern 191a such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art.  Kwon teaches the pixel electrode and the auxiliary data pattern comprise a plurality of layers (Fig. 1: 150), Kwon teaches it was known in the art to use copper as the auxiliary data pattern for reducing lateral leakage current flowing to the adjacent sub pixel (¶54-55 and Fig. 1) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected copper for the undisclosed metal as mere selection of an art recognized metal suitable for the intended use of Sun (MPEP §2144.07).

Allowable Subject Matter
Claims 8, 10-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites: 
“a third bridge on the second insulating layer as a same layer as the pixel electrode, the third bridge being connected to another electrode of the first transistor and another electrode of the second transistor.”
Claim 10 recites:
“the plurality of layers comprises a first layer, a second layer, a third layer, a fourth layer, and a fifth layer sequentially disposed on the second insulating layer, and the second layer comprises copper.”
Claim 18 recites:
“the third conductor further comprises a first layer, a second layer, a third layer, a fourth layer, and a fifth layer sequentially located on the fourth insulating layer, and the second layer comprises copper.”
Each of the above recitations, interpreted in combination with all other limitations of the claim and all limitations of any claims they depend from, is not taught or rendered obvious by the prior art of record and are indicated as allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub# 2021/0249497 to Yoo et al., U.S. Pub# 2021/0134851 to Jeon et al., U.S. Pub# 2021/0126016 to Li et al., U.S. Pat# 10,243,033 to Kim, U.S. Pat# 9,947,887 to Ichikawa, U.S. Pub# 2013/0200379 to You et al., U.S. Pat# 7,994708 to Choi et al., U.S. Pub# 2010/0134389 to Jung et al., U.S. Pub# 2007/0126939 to Jung et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896